IN THE UNITED STATES DISTRICT COURT F I L E m
FOR THE DISTRICT OF COLUMBIA

.|UN »- 5 2512

)
NADIR OMAR ABDULLAH B]N’ ) C!erk, U.S. Districi & Bankruptcy
SA’ADOUN ALSA’ARY afk/a AHMED ) Cnurts for the Ui$lrict of Coluihbi(i
OMAR, )
)
Petiti0ner, ) Civil Action No. 09-0745 (RCL)
v. )
)
BARACK OBAMA, et al., )
)
Respondents. )

 RDER

This matter coming before the Court on Petitioner’s Status Report/Unopposed Motion to
Continue Stay, and having considered the entire record, the Court finds that the motion should be
GRANTED.

IT IS THEREFORE ORDERED THAT counsel for Petitioner may tile a Status Report
no later than September 4, 20]2. lt is further

ORDERED that Petitioner’s Unopposed Motion to Continue Stay is GRANTED. lt is
further

ORDERED that this case is STAYED until September 4, 2012. lt is further

ORDERED that the Protective Order entered on September ll, 2008 remain in effect
during the period of the stay. lt is further

ORDERED that the parties may move the Court to lift the stay provided the moving
party gives the non-moving party written notice the (10) days prior to the date of filing the
motion.

Date: ¢'/‘F /I> 

UNITED STATES D1STR1CTJUDGE